NOTICE OF ALLOWANCE
This notice is responsive to Applicant’s remarks/amendments filed 11/22/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 4, and 6-8 are pending.
Claims 1, 4, and 6-8 are currently amended.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kyrie Cameron on 1/10/2021.

The application has been amended as follows: 
IN THE SPECIFICATION:
Please change the title of the invention to: “Vacuum Processing System with Holding Arrangement”

Allowable Subject Matter
Claims 1, 4, and 6-8 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, whether alone or in combination, fails to teach or fairly suggest the claim limitation: “a controller configured to attach a substrate to the body portion under appliance of a first negative pressure to the vacuum region to provide a first suction force to pull the substrate towards the dry adhesive materials and to release the substrate from the body portion under application of a second negative pressure to the vacuum region to increase a force with which the substrate is pressed onto the dry adhesive material, wherein the second negative pressure provides a second suction force to pull the substrate towards the dry adhesive material, wherein the second negative pressure is smaller than the first negative pressure so that the second suction force is larger than the first suction force, such that the controller is configured to cause the substrate to release from the body portion by moving the substrate towards the body portion” in the context of the other limitations of the claim.
While the prior art teaches the physical components of the apparatus and the gecko-inspired dry adhesive material, it does not appear to teach or reasonably suggest the operation of the apparatus as instructed by the controller. Particularly, while the mechanism of buckling the gecko setae to induce release is a known mechanism, using 

Regarding claim 8, the prior art of record, whether alone or in combination, fails to teach or fairly suggest the claim limitation: “a controller configured to cause the conduit to apply a first negative pressure to the vacuum region to attach the substrate, and to apply a second negative pressure to the vacuum region to move the substrate closer to the body portion to buckle the plurality of filaments, releasing the substrate, wherein the second negative pressure is smaller than the first negative pressure so that a second suction force provided by the second negative pressure to pull the substrate towards the dry adhesive material is larger than a first suction force provided by the first negative pressure to pull the substrate towards the dry adhesive material, such that the controller is configured to cause the substrate to release from the body portion by moving the substrate towards the body portion” in the context of the other limitations of the claim.
While the prior art teaches the physical components of the apparatus and the gecko-inspired dry adhesive material, it does not appear to teach or reasonably suggest the operation of the apparatus as instructed by the controller. Particularly, while the mechanism of buckling the gecko setae to induce release is a known mechanism, using a second, stronger suction force provided by a vacuum chuck to buckle the dry adhesive does not appear to be known in the art at the time of filing.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                                        
/Benjamin Kendall/Primary Examiner, Art Unit 1718